Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:


    PNG
    media_image1.png
    153
    354
    media_image1.png
    Greyscale
in the reply filed on 7/7/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7-12, 15-17, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-4, 6, 13, 14, 18, and 23 is contained herein.




Priority
This application is a continuation of International Application No. PCT/US2019/024094, filed in the International Patent Cooperation Treaty, U.S. Receiving Office on March 26, 2019, which claims the benefit of U.S. Provisional Application 62/648,238, filed March 26, 2018.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structures of claim 1 be inserted into the abstract to accurately illustrate the claimed invention.

Claim Objections
Claims 1-4, 6, 13, 14, 18, and 23 are objected to because of the following informality:
In claim 1, the preamble “A compound of Formula” should be changed to “A compound selected from either one of the following Formula” or something similar thereof since there is more than one “Formula” recited. Additionally, there should be commas inserted after each formula and the word “and” inserted before the last recited Formula. Thus, the claim and claims dependent on it are objected to. Correction is required.


Conclusion


Claims 1-4, 6, 13, 14, 18, and 23 are objected. However, the claimed compounds appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put forth by the examiner in reference to the latter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624